Case 2:20-cv-01883-DMG-PVC Document 219 Filed 05/27/20 Page 1 of 1 Page ID #:3552



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL

   Case No.     CV 20-1883-DMG (PVCx)                                         Date     May 27, 2020

   Title Deborah Sarver, et al. v. Arvinmeritor, Inc., et al.


   Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                  Kane Tien                                                     Not Reported
                 Deputy Clerk                                                   Court Reporter

       Attorneys Present for Plaintiff(s)                            Attorneys Present for Defendant(s)
                 Not Present                                                    Not Present

   Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE: DISMISSAL FOR
                LACK OF PROSECUTION

           Absent a showing of good cause, an action must be dismissed without prejudice if the summons
   and complaint are not served on a defendant within 90 days after the complaint is filed. See Fed. R. Civ.
   P. 4(m). Generally, defendant must answer the complaint within 21 days after service (60 days if the
   defendant is the United States).

           In the present case, it appears that these time periods have not been met. Accordingly, the Court,
   on its own motion, orders plaintiff(s) to show cause in writing on or before June 3, 2020 why this action
   should not be dismissed as to defendant GVW Group, LLC for lack of prosecution.

           No oral argument of this matter will be heard unless ordered by the Court. The Order will stand
   submitted upon the filing of a written response on or before the date upon which a response by plaintiff(s)
   is due. This action will be dismissed as to defendant GVW Group, LLC if a written response
   demonstrating good cause is not filed by the date indicated above.




   CV-90                                 CIVIL MINUTES - GENERAL                     Initials of Deputy Clerk KT
